Title: To Thomas Jefferson from James McGurk, 10 October 1802
From: McGurk, James
To: Jefferson, Thomas


          
            Washington Goal octaber 10th 1802
          
          I Beg lave once more to adress yaur Exilency as the Onley and last means that I have for my life in my Latir to you By Mr. wodward I mentioned that Judge keltey and Cranch was willing to have my life Saved But Since there has Been a politicle partey that has Ecused Me with faulls Storeys in the washinton feaderelist I Bleive That Induced the Judges to not Concent to my Pardon I Bleive the Spite the had against you and not me if you had not parened me the would acused you leike Weise But I hope you will not pay any atintion to those Fauls Stareys
          The hand of provedince Seems to Bee Concerned in My fate it now lays in your Breast to put a man to Death or not that has Sufired near one year in as grate Punishement as could Bee inflicted to proserve life and Aftir Sufering this to have my life teakin I lave you To Judge if it is hard or not to put me to Death when I have Inforimed you of my last Sentemints if you Put me to Death I will Dye in the wrong
          The tiranicle goveriment that I was Raised under Could not Bee mutch hardir you knaw that I am Flesh and Blood the Same as your Exelincey is and when Wee are in the Grave wee will Bee on a levill And now when God Inviested you with that pawir Superier To melions of your felow Citesins Bee mercifull
          if you think I have not Sufired onaf I Beg you to Chuse for my fate your Choise af fore Choises let me quit the united Steats or put me One year in the armey thereaf or inflict on me What punishment you think prapir or let my Blood Bee Spild in the wrong
          O Mr Jeffirson I Beg for mercey mercy mercy
          Your Exelinceys mast obedient Servint
          Unfortunate
          
            James McGurk
          
          
            NB) the numbir of fauls acusitions would Bee two Tedious for me to mention that the have fetched Against me the last plan the have teakin is to Drap Letirs for you to get hoping that it might provent you of Dooing any thing for me all theyer plans is graund less and fauls if you wauld think propir I wauld Send to a nuber of good Sitisens that is Near has Been aquent with me Sevvril year in Philadelphia and By thyer tetamony you could Judge what Sort of a membir of Susiety I was
          
        